DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8-12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US 2009/0183514 A1) and in view of Perkins (US 2010/0065466 A1).
In regards to claim 1, Holmes discloses a shipping system (at least container 10, see fig. 1 and abstract), comprising: a bulk shipping space (space within container 10, see fig. 1 and paragraph 29); and a base (palletized base 16 of the container 10, see fig. 1 and paragraph 30) to support one or more cryogenic shipping subunits positioned in the bulk shipping space during long distance shipment (this is an intended use limitation, see MPEP 2111; however base 16 supports cargo subunits 14s, within the container 10, see figs. 1 and 6; wherein the subunits could be cryogenic subunits which are exposed to cryogenic temperatures such as negative -77 degree Celsius, see paragraph 35), each subunit having plurality of feet on a subunit bottom (see below annotated fig. 3) adapted to rest above a plurality of corresponding positions on a subunit top (see below annotated fig. 3) and the subunits having a cryogen connection source (bunker 12) to maintain temperature during transit (bunker 12 with duct 13 and passage through base 16 have a heat transfer relationship with all of the cargo subunits 14s, see arrows 18, see figs. 1, 3 and paragraphs 29-30; to maintain temperature of the cargo by lowering the surrounding air temperature with CO2 to cryogenic temperatures, see paragraphs 35, 15, and 29).

    PNG
    media_image1.png
    523
    563
    media_image1.png
    Greyscale

However, Holmes does not explicitly teach plurality of foot receptacles on top of the container.
Perkins teaches that each subunit of the stackable containers (see fig. 7) contains plurality of feet on a subunit bottom (114, see fig. 6) adapted to rest above a plurality of corresponding foot receptacles (top 26 with pins 104 and ribs 108, see figs. 1, 6 and 7; and paragraph 37) on a subunit top (see figs. 1, 6 and 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of foot receptacles based on the teachings of Perkins on the subunit lids of the shipping system of Holmes in order to make it easy to stack and locate stacked containers (see paragraph 37, Perkins) and to allow the containers to be neatly organized by aligned blocks of stackable containers that hold a secure position during transport.
In regards to claim 2, Holmes teaches insulated walls of a shipping container in a reefer (insulated container walls, see paragraphs 15; in refrigerated containers in transportation via ship or rail, see abstract and paragraph 50).
In regards to claim 8, Holmes teaches comprising a shipping foundation including a pallet with openings to receive fork lift arms (palletized base 16, see figs. 1, 3; and paragraphs 28, 30).
In regards to claim 9, Holmes teaches an exhaust gas hose (duct 13 and conduit 26, see fig. 6) for porting gas outside a semi-trailer, a ship's cargo hold, or an airplane (see paragraph 48).
In regards to claim 10, Holmes teaches that the cryogen does not come in contact with the customer's product or any item in the product storage compartment (convection heat transfer is performed between the cryogen and the boxes 14 and the cryogen only circulates air 18 around the boxes 14, and does not come in contact with product within the box, see figs. 1 and 3).
In regards to claim 11, Holmes teaches an oxygen sensor and an alarm to monitor oxygen concentration (see paragraph 57).
In regards to claim 12, Holmes teaches the shipping foundation comprises openings to receive fork lift arms (palletized base 16, see figs. 1, 3; and paragraphs 28, 30).
In regards to claim 20, Holmes teaches that the bulk shipping space comprises a forty foot container (see paragraph 32) with six or twenty-two modular sub-units (20 boxes 14, see fig. 1).

Claims 3, 4, 6, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of Perkins as applied to claim 1 above and further in view of Bowdish (US 2012/0174600 A1).
In regards to claim 3, Holmes does not explicitly teach a supply line coupled to a vaporizer, wherein the supply line comprises a vacuum insulated piping (VIP) line.
	However, Bowdish teaches a supply line coupled to a vaporizer, wherein the supply line comprises a vacuum insulated piping (VIP) line (see claims 3 and 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a supply line coupled to a vaporizer, the supply line comprising a vacuum insulated piping (VIP) line as taught by Bowdish in the system of Holmes in order to efficiently and safely maintain the desired payload temperatures until the delivery of the payload to the destination.
In regards to claim 4, Holmes does not explicitly teach that the cryogen flows in parallel and introduces equal amounts of cryogen to tubes.
	However, Bowdish teaches that the cryogen flows in parallel and introduces equal amounts of cryogen to tubing (see paragraph 26).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a supply line coupled to a vaporizer, the supply line comprising a vacuum insulated piping (VIP) line as taught by Bowdish in the system of Holmes in order to efficiently and safely maintain the desired payload temperatures until the delivery of the payload to the destination.
In regards to claim 6, Holmes does not explicitly teach that the cryogen flow is based on the cryogen liquid temperature and a heat load.
	However, Bowdish teaches that the cryogen flow is based on the cryogen liquid temperature and a shipping container heat load (see paragraphs 27 and 18).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cryogen flow is based on the cryogen liquid temperature and a heat load as taught by Bowdish in the container system of Holmes in order to efficiently and safely maintain the desired payload temperatures until the delivery of the payload to the destination.
In regards to claims 17 and 18, Holmes does not explicitly teach a controller with one or more setpoint limits so that when the return air temperature reaches a setpoint, a cryogen flow is started; a sensor to monitor the heat exchanger temperature and to engage a defrost cycle.
	However, Bowdish teaches a supply line coupled to a vaporizer, wherein the supply line comprises a vacuum insulated piping (VIP) line (see claims 3 and 4); a cryogen flow is based on the cryogen liquid temperature and a heat load (see paragraphs 27 and 18); a controller with one or more setpoint limits so that when the return air temperature reaches a setpoint (this is a contingent limitation, see MPEP 2111.04; however, see claim 13, Bowdish), a cryogen flow is started (see claim 13, Bowdish); a sensor to monitor the heat exchanger temperature and to engage a defrost cycle (see claim 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a supply line coupled to a vaporizer; a controller with one or more setpoint limits so that when the return air temperature reaches a setpoint, a cryogen flow is started; a sensor to monitor the heat exchanger temperature and to engage a defrost cycle as taught by Bowdish in the container system of Holmes in order to efficiently and safely maintain the desired payload temperatures until the delivery of the payload to the destination.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of Perkins as applied to claim 1 above and further in view of Bowdish (US 2014/0202176 A1).
In regards to claim 5, Holmes does not explicitly teach that the cryogen is proportionally flow controlled into a heat exchanger based on real time expander data.
	However, Bowdish teaches that the cryogen is proportionally flow controlled into a vaporizer based on real time expander data (see paragraph 27; and claim 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cryogen flow controlled into a heat exchanger based on real time data as taught by Bowdish in the container system of Holmes in order to efficiently and safely maintain the desired payload temperatures until the delivery of the payload to the destination.

Claims 7 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of Perkins as applied to claim 1 above and further in view of Moon (US 2017/0234583 A1).
In regards to claim 7, Holmes teaches a shipping unit (container 10) including: a shipping foundation (base of the container, see figs. 1 and 3); a cryogenic tank (bunker 12) secured to the shipping foundation (base of the container 10 with palletized base 16, see figs. 5, 1, 2-4; and paragraph 30), a payload bay to receive products therein (area of the base 16 container boxes 14, see figs. 1-5); a controller (40) having a sensor (sensors 50, 18, see figs. 2-4) to determine temperature in a closed-loop (see fig. 2 and paragraph 35) and maintaining a set point within a predetermined range (maintaining thermal convention within container to reduce the existent temperature gradient created due to the location of the bunker, see paragraphs 34-35; and with fans 46 and temperature sensor 56, the controller 40 maintains the temperature within the cargo area when the temperature drops; see paragraph 56).
	However, Holmes does not explicitly teach a tube connected to the cryogenic tank and thermally coupled to the payload bay; a housing secured to the shipping foundation, said housing covering the tube and the payload bay to thermally seal the payload bay from outside environment; and the controller mounted on the housing.
	Moon teaches a shipping vessel includes a cryogenic tank secured to the shipping foundation; a payload bay to receive products therein; a tube connected to the cryogenic tank and thermally coupled to the payload bay; a housing secured to the shipping foundation, said housing covering the tube and the payload bay to thermally seal the payload bay from outside environment; a controller mounted on the housing and having a sensor to determine temperature in a closed-loop and maintaining a set point within a predetermined range (abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a tube connected to the cryogenic tank and thermally coupled to the payload bay; a housing secured to the shipping foundation, said housing covering the tube and the payload bay to thermally seal the payload bay from outside environment; and the controller mounted on the housing as taught by Moon to the shipping system of Holmes in order to efficiently circulate cryogen, protect the cryogen carrying tank over the duration of a rough journey by road or sea, and secure all the equipment for safely maintaining the desired payload temperatures until the delivery of the payload to the destination.
In regards to claim 13, Holmes does not explicitly teach a tubing is protected from high pressure with a safety valve.
	However, Moon teaches an exhaust gas hose for porting gas outside a semi-trailer, a ship's cargo hold, or an airplane (see claim 3); a tubing is protected from high pressure with a safety valve (see claim 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a tubing protected from high pressure with a safety valve as taught by Moon in the container system of Holmes in order to efficiently and safely maintain the desired payload temperatures until the delivery of the payload to the destination.
In regards to claim 14, Holmes does not explicitly teach a pneumatic latch and pneumatic rubber seal are powered by the pressure derived from Nitrogen exhaust gas.
	However, Moon teaches an exhaust gas hose for porting gas outside a semi-trailer, a ship's cargo hold, or an airplane (see claim 3); a pneumatic latch and pneumatic rubber seal are powered by the pressure derived from Nitrogen exhaust gas (see claim 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a pneumatic latch and pneumatic rubber seal are powered by the pressure derived from a Nitrogen exhaust gas as taught by Moon in the container system of Holmes in order to efficiently and safely maintain the desired payload temperatures until the delivery of the payload to the destination.
In regards to claim 15, Holmes does not explicitly teach a mechanical valve to manually regulate temperature.
	However, Moon teaches a mechanical valve to manually regulate temperature (see claim 13).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a mechanical valve to manually regulate temperature as taught by Moon in the container system of Holmes in order to efficiently and safely maintain the desired payload temperatures until the delivery of the payload to the destination.
In regards to claim 16, Holmes does not explicitly teach a pneumatic latch and pneumatic rubber seal powered by the pressure derived from an exhaust gas.
	However, Moon teaches an exhaust gas hose for porting gas outside a semi-trailer, a ship's cargo hold, or an airplane (see claim 3); a pneumatic latch and pneumatic rubber seal powered by the pressure derived from an exhaust gas (see claim 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a pneumatic latch and pneumatic rubber seal are powered by the pressure derived from an exhaust gas as taught by Moon in the container system of Holmes in order to efficiently and safely maintain the desired payload temperatures until the delivery of the payload to the destination.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of Perkins as applied to claim 1 above and further in view of Bowdish (US 2012/0174600 A1) and Graham (US 6,789,391 B2).
In regards to claim 19, Holmes does not explicitly teach a heat exchanger coupled to a cryogenic supply tank to receive a cryogen; a port coupled to the heat exchanger, the port receiving ambient air and heat from the shipping container; and fans coupled to the heat exchanger.
However, Bowdish teaches a supply line coupled to a vaporizer, wherein the supply line comprises a vacuum insulated piping (VIP) line (see claims 3 and 4); that the cryogen flows in parallel and introduces equal amounts of cryogen to tubing (see paragraph 26); that the cryogen is proportionally flow controlled into a heat exchanger based on real time data (see paragraph 27); and a cryogen flow is based on the cryogen liquid temperature and a heat load (see paragraphs 27 and 18) for a shipping container (this is an intended use limitation); a controller with one or more setpoint limits so that when the return air temperature reaches a setpoint, a cryogen flow is started (see claim 13, Bowdish); a sensor to monitor the heat exchanger temperature and to engage a defrost cycle (see claim 14); a heat exchanger coupled to a cryogenic supply tank to receive a cryogen (vaporizer coupled to and receiving cryogen from cryogenic supply tank, see claim 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a heat exchanger coupled to a cryogenic supply tank to receive a cryogen as taught by Bowdish in the container system of Holmes in order to efficiently and safely maintain the desired payload temperatures until the delivery of the payload to the destination.
However, Holmes also does not explicitly teach a port coupled to the heat exchanger, the port receiving ambient air and heat from the shipping container; and fans coupled to the heat exchanger.
Graham teaches a port coupled to the heat exchanger (port 34 coupled to cooler 20), the port receiving ambient air and heat from the shipping container (air from the bottom of the container, which is hot air, but relatively cooler to the air discharged to the container 60, see figs. 1-3 and col. 6, lines 16-25); and fan coupled to the heat exchanger (fan 30 coupled to the ducting 35, which is part of the cooler 60, see figs. 1-3; and col. 6, lines 13-20). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a port coupled to the heat exchanger for receiving ambient air and heat from the shipping container; and fan coupled to the heat exchanger as taught by Graham in the shipping container of Holmes as modified in order to provide uniform cooling throughout the container and minimize the temperature gradient arising because of the heat rising towards the top of the container due to natural convention. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used multiple fans in the container of Holmes as modified in order to allow the cooling air to reach the end of the entire length of the container and increase the rate of convection, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v Bemis Co., 193 USPQ 8. Please note that in the instant application, paragraph 99, applicant has not disclosed any criticality for the claimed limitations.

Claim(s) 1, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon (US 2017/0234583 A1) and in view of Perkins (US 2010/0065466 A1).
In regards to claim 1, Moon discloses a shipping system (see abstract and paragraphs 6, 24), comprising: a bulk shipping space (space within freezers, see paragraph 15); and a base (pallet 3, see fig. 1) to support one or more cryogenic shipping subunits positioned in the bulk shipping space during long distance shipment (this is an intended use limitation, see MPEP 2111; however base 3 supports freezer housing 1, and tank 2, see fig. 1; and paragraph 16), each subunit having a cryogen connection source (nitrogen tank 2, and connection 6, see fig. 1 and paragraph 16) to maintain temperature during transit (this is an intended use limitation, see MPEP 2111; however, nitrogen maintains the cryogenic temperatures, see paragraphs 19, 21, and 29).
However, Moon does not explicitly teach a plurality of feet on a subunit bottom to rest on the plurality of foot receptacles on top of the container.
Perkins teaches that each subunit of the stackable containers (see fig. 7) contains plurality of feet on a subunit bottom (114, see fig. 6) adapted to rest above a plurality of corresponding foot receptacles (top 26 with pins 104 and ribs 108, see figs. 1, 6 and 7; and paragraph 37) on a subunit top (see figs. 1, 6 and 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of foot receptacles based on the teachings of Perkins on the subunit lids of the shipping system of Holmes in order to make it easy to stack and locate stacked containers (see paragraph 37, Perkins) and to allow the containers to be neatly organized by aligned blocks of stackable containers that hold a secure position during transport.
In regards to claim 13, Moon teaches an exhaust gas hose for porting gas outside a semi-trailer, a ship's cargo hold, or an airplane (see claim 3); a tubing is protected from high pressure with a safety valve (see claim 7).
In regards to claim 14, Moon teaches an exhaust gas hose for porting gas outside a semi-trailer, a ship's cargo hold, or an airplane (see claim 3); a pneumatic latch and pneumatic rubber seal are powered by the pressure derived from Nitrogen exhaust gas (see claim 8).
In regards to claim 15, Moon teaches a mechanical valve located in parallel with a valve to manually regulate temperature (see claim 13).
In regards to claim 16, Moon teaches an exhaust gas hose for porting gas outside a semi-trailer, a ship's cargo hold, or an airplane (see claim 3); a pneumatic latch and pneumatic rubber seal powered by the pressure derived from an exhaust gas (see claim 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERAJ A SHAIKH/Examiner, Art Unit 3763                  

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763